Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chase Brill on 12/27/2021.
The application has been amended as follows: 
Claim 1 line 10, “a surface of the catheter body” is replaced with “the outer surface of the catheter body”
Claim 1 line 11, “a surface of the flexible portion” is replaced with “the outer surface of the flexible portion”
Claim 1 line 13, “the surface of the catheter body” is replaced with “the outer surface of the catheter body”
Claim 1 line 18, “an individual” is replaced with “the individual”
Claim 21 line 2, “the distal portion” is replaced with “the most distal portion”
Claim 27 line 9, “a surface of the catheter body” is replaced with “the outer surface of the catheter body”
Claim 27 line 10, “a surface of the flexible portion” is replaced with “the outer surface of the flexible portion”
Claim 27 line 12, “the surface of the catheter body” is replaced with “the outer surface of the catheter body”
Reasons for Allowance
Claims 1-13, 15-24, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter assembly. 
	The closest prior art of record is Woehr (US Patent Pub. 20160175563) in view of Kohsai (US Patent 5017259). Woehr and Kohsai teaches a catheter assembly comprising: a catheter; and an inner needle inserted through the catheter, wherein the catheter comprises: a catheter body, a flexible portion that is provided at a distal portion of the catheter body, forms a most distal portion of the catheter, and is more flexible than the catheter body, wherein the inner needle and the catheter are configured to be together directly punctured into skin of an individual, and wherein the flexible portion and the catheter body surround the inner needle such that the flexible portion and the catheter body directly contact the skin when the inner needle and the catheter are together punctured into the skin of an individual.
	The combination of Woehr and Kohsai does not teach or render obvious the catheter assembly comprising a cover provided on an outer surface of the flexible portion and an outer surface of the catheter body, wherein a friction coefficient of a surface of the catheter body is smaller than a friction coefficient of a surface of the flexible portion, wherein a friction coefficient of a surface of the cover is smaller than the friction coefficient of the surface of the catheter body.
Regarding independent Claim 27, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter assembly. 

	The combination of Woehr and Kohsai does not teach or render obvious the catheter assembly comprising a cover provided on an outer surface of the flexible portion and an outer surface of the catheter body, wherein a friction coefficient of a surface of the catheter body is smaller than a friction coefficient of a surface of the flexible portion, wherein a friction coefficient of a surface of the cover is smaller than the friction coefficient of the surface of the catheter body.
Regarding independent Claim 28, the prior art fails to disclose singly or in combination before the effective filing date, the claimed catheter assembly. 
	The closest prior art of record is Woehr (US Patent Pub. 20160175563) in view of Kohsai (US Patent 5017259) and Luther (US Patent 4790817). Woehr, Kohsai and Luther teaches a catheter assembly comprising: a catheter; and an inner needle inserted through the catheter, wherein the catheter comprises: a catheter body, and a flexible portion that is provided at a distal portion of the catheter body, forms a most distal portion of the catheter, and is more flexible than the catheter body; wherein: the flexible portion comprises a flexible tapered portion that is inclined with respect to an axis of the catheter such that an outer diameter of the flexible portion decreases in a distal direction, the flexible tapered portion comprises a first flexible tapered portion including the most distal portion and a second flexible tapered portion provided to be adjacent to a proximal side of the first flexible tapered portion, and an inclination angle at an outer peripheral surface of the first flexible tapered portion with respect to the axis 
The combination of Woehr, Kohsai and Luther does not teach or render obvious the catheter assembly wherein: the inclination angle of the first body tapered portion is smaller than the inclination angle of the first flexible tapered portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783